                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     N0.5:18-CR-271-D


UNITED STATES OF AMERICA,                         )
     Plaintiff,                                   )
       v.                                         )      ORDER
                                                  )
ERIC WADE WILSON,                                 )
     Defendant.                                   )


       FOR GOOD CAUSE SHOWN and without objection by the Government, it is hereby

       ORDERED that the Scheduling Order entered by this Court in this matter [D.E. 16] is

held in abeyance pending submission ofthe 18 U.S.C.§ 4247 report required by an order ofthis

Court entered on September 5, 2018 for the mental examination of the Defendant pursuant to 18

u.s.c. § 4241.
       This _L_ day of October, 2018.
